DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is objected to as being insufficiently descriptive.  For search and research purposes, the title of an invention should be indicative of its inventive concept.  A new title is required that is clearly indicative of the invention to which the claims are directed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Battista on 15 January 2020.  The purpose of this amendment is to cure objection to the title and to further clarify certain claims.
The application has been amended as follows:

BEGINNING OF EXAMINER’S AMENDMENT

In the Title:  Please amend the title as follows:
VEHICLE DISPLAY DEVICE FOR DISPLAYING AN OBSTACLE WARNING
In the Claims (as amended in the filing of 29 December 2020):
	Regarding claim 1:  Please amend as follows: 
1.    (Currently Amended) A vehicle display device comprising:
a display part that is arranged in a vehicle and is configured to display, on a front side of a driver, a first image as an image of information related to the vehicle 
a detector configured to detect an action of the driver; and
a controller configured to change an image displayed on the display part from the first image to a second image when an action of the driver gazing at the first image is detected, wherein
the first image is an image warning of approach of the vehicle to an object on a rear side of
the vehicle, and
in a state where the first image is displayed, when the action of the driver turning [[a]] his/her face then turning [[the]] his/her face of the vehicle.
Regarding claim 20:  Please amend as follows:
20.  (Original)  The vehicle display device according to claim 1, wherein
the display part is configured to display a meter image related to a travelling state of the
vehicle in addition to the first image, and
the controller is configured to reduce a display size of the meter image and display the second image in a larger area than a display area previously occupied by the first image when the action of the driver gazing at the first image is detected.

END OF EXAMINER’S AMENDMENT
Allowable Subject Matter
Claims 1-7 & 20 are allowed.  The following is an examiner’s statement of reasons for allowance:   Examiner concurs with Applicant’s assertion that claim 1 has been amended to sufficiently differentiate over prior art references of record.  An updated search was performed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306.  The examiner can normally be reached on MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAURENCE J LEE/Primary Examiner, Art Unit 2624